United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1244
Issued: September 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 30, 2013 appellant filed a timely appeal from December 12, 2012
andFebruary 28, 2013 decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her applications for reconsideration as her requests were untimely filed and failed to
establish clear evidence of error. Since more than 180 dayselapsed from the most recent merit
decision of June 9, 2009 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her requests were untimely filed and failed to
demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that her claim was improperly denied, that various errors
were made by OWCP in the development of her claim and that the medical evidence supported
her claim.
FACTUAL HISTORY
The case has previously been before the Board. By order dated June 24, 2008, the Board
granted appellant’s request to withdraw her appeal docketed as No. 08-719.2 In a decision dated
June 9, 2009, the Board affirmed OWCP’s August 1, 2007 merit decision denying her claim for a
recurrence of disability commencing March 1996.3 In a decision dated June 2, 2011, the Board
found that OWCP properly denied appellant’s request for reconsideration without further merit
review of the claim.4 The history of the case as set forth in the Board’s prior decisions is
incorporated by reference.
On November 3, 2012 appellant filed a request for reconsideration. She detailed
communication problems with OWCP. Appellant noted that documents kept going back and
forth because she movedand thatherphone rarely had message space. She noted problems
obtaining records andinformationand indicated that not all of her medical records were noted in
previous decisions.
By decision dated December 12, 2012, OWCP denied appellant’s request for
reconsideration finding that it was not timely filed and failed to establish clear evidence of error
By letter received January 9, 2013, appellant again requested reconsideration. She
disputed the finding that her condition resolved on May 19, 1994 andcontended that the medical
evidence indicated that her injury was likely to recur. Appellantdiscussed the medical evidence
ofrecord,alleged that all the medical evidence was not of record and discussed various problems
with OWCP. She submitted a February 19, 2003 report with regards to her mental health, a
February 25, 2003 Compensation and Pension Examination Report and an August 21, 1997
medical report upon which she wrote comments.
By decision dated February 28, 2013, OWCP denied reconsideration findingappellant’s
request for reconsideration was not timely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that

2

Docket No. 08-719 (issued June 24, 2008).

3

Docket No. 08-2067 (issued June 9, 2009), petition for recon. denied,Docket No. 08-2067 (issued
September 2, 2009). Appellant’s claim was accepted for bilateral tenosynovitis of the hands and wrists, with
appellant resigning from federal employment on May 9, 1994.
4

Docket No. 10-2014 (issued June 2, 2011), petition for recon.denied,Docket No. 10-2014 (issued
October 24, 2011).

2

decision.5The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.14 Aright to reconsideration within one year
also accompanies any subsequent merit decision on the issues.15
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supranote 6.

15

Robert F. Stone, 57 ECAB 292 (2005).

3

ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.16 Aright to reconsideration within one year
also accompanies any subsequent merit decision on the issues.17 Appellant’s November 3, 2012
and January 9, 2013 requests for reconsideration were submitted more than one year after the
Board’s merit decisionof June 9, 2009. They were untimely filed. Consequently, appellant must
establish clear evidence of error by OWCP in denying her claim for compensation.
On reconsideration, appellant has not presented any new evidence that she sustained a
recurrence of disability commencing March 1996. She submitted records relatedto her mental
health, but her claim was never accepted by OWCP for an emotional condition. Appellant also
submitted medical reports dated February 25, 2003 and August 21, 1997, but these reports were
already in the record. In order to establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by OWCP.18 Appellant has not submitted
evidence that shifts the weight of the evidence in her favor or that establishes clear error by
OWCP in the denial of her recurrence claim. Consequently, she has not established clear
evidence of error.
As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of the last merit decision, she has not established clear evidence of error.
On appeal, appellant argued the merits of her case. However, as noted, the Board only
has jurisdiction over OWCP’s December 12, 2012 and February 28, 2013 nonmerit decisions and
is therefore precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her requests were untimely filed and failed to
demonstrate clear evidence of error.

16

20 C.F.R. §10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

Robert F. Stone, 57 ECAB 292 (2005).

18

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

ORDER
IT IS HEREBY ORDERED THATthe decisions of the Office of Workers’
Compensation Programs dated February 28, 2013 and December 12, 2012 are affirmed.
Issued: September 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

